DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the phrase “a bulging portion” from claim 7 does not have proper antecedent basis in the originally filed specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7, lines 11-12, recites “the bulging portion is disposed in back when viewed from a meshing position of the pair of gears” which is indefinite because it is unclear what the bulging portion is in back of to be viewed as being “in back”.  In back of what?
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7-9, as best understood, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Uesugi et al. (JP 2017-96385 A; US Patent 10,465,789 B2 is being used for translation purposes only).
Regarding claim 7, Uesugi et al. discloses a driving force transmission apparatus comprising:
a case (31, 32, 33) having a first case member (31), a second case member (33), and a third case member (32) sandwiched between the first case member and the second case member,
an oil pump (45) disposed in the case, and
a pair of gears (G1, G2) disposed in the case, wherein
a bulging portion (50) bulging outward and extending along a direction (along the axial centerline of the case) extending from the first case member toward the second case member is formed on an outer wall surface (see Figure 7) of the third case member above the pair of gears,
the bulging portion is disposed above the oil pump (45 is below a portion of the top surface of 32 as shown in Figure 9),
the bulging portion is disposed above the pair of gears (the gears are located at a center portion of the case as shown in Figure 3), and

Regarding claim 8, Uesugi et al. discloses that the bulging portion has a hollow portion (52a).
Regarding claim 9, Uesugi et al. discloses that a length (the length of 52a in Figure 6) of the hollow portion in an axial direction (see Figure 6) is longer than a length of a part of a bolt (Column 9 / Lines 53-54), the part of the bolt being inserted into the third case member (52a extends the length of 33, and the bolt would only couple 32a to 33a which is smaller than the length of 52a).
Allowable Subject Matter
Claims 1-6 are allowed over the prior art of record.
Response to Arguments
Applicant’s arguments with respect to claims 7-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561.  The examiner can normally be reached on Monday through Friday from 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ADAM D ROGERS/Primary Examiner, Art Unit 3656